AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                 __________   Districtofof
                                                                        New  York
                                                                           __________

                  United States of America
                             v.                                     )
                      Mimi Ould Baba                                )        Case No.    20-MJ-56
               also known as, “Oumar Yanya,”                        )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Mimi Ould Baba, also known as "Oumar Yanya"                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment              ’ Superseding Indictment         ’ Information        ’ Superseding Information             ✔ Complaint
                                                                                                                      ’
’ Probation Violation Petition              ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  Murder of a United States National, in violation of Title 18, United States Code, Sections 2332(a)(1); Brandishing and
  Discharging a Firearm During a Crime of Violence, in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i),
  924(c)(1)(A)(ii), 924(c)(1)(A)(iii) and 924(c)(1)(B)(ii); Causing the Death of Michael J. Riddering Through the Use of a
  Firearm, in violation of Title 18, United States Code, Section 924(j); Conspiracy to Provide and Provision and Attempted
  Provision of Material Support to a Designated Foreign Terrorist Organization, in violation of Title 18, United States Code,
  Sections 2339B(a)(1); and Use of Explosives, in violation of Title 18, United States Code, Sections 844(h)(1) and (h)(2).


Date:         10/09/2020                                                                           Vera M. Scanlon
                                                                                           Issuing officer’s signature

City and state:       Brooklyn, New York                                              The Honorable Vera M. Scanlon
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




          Print                       Save As...                                                                Reset
